Per Curiam.

Having carefully reviewed the record, we agree that Karen S. Ireland-Phillips has not sufficiently demonstrated her present character and fitness for admission to the practice of law in Ohio. Accordingly, we adopt the board’s findings and its recommendation that she be precluded from reapplying for admission to the Ohio Bar until necessary to take the February 1996 Bar examination.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.